                                                                                                                     Entered on Docket
                                                                                                                     October 24, 2018
                                                                                                                     EDWARD J. EMMONS, CLERK
                                                                                                                     U.S. BANKRUPTCY COURT
                                                                                                                     NORTHERN DISTRICT OF CALIFORNIA

                                                                     1   Kenneth H. Brown (CA Bar No. 100396)
                                                                         Miriam Manning (CA BAR NO. 178584)
                                                                     2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                                                              The following constitutes the order of the Court.
                                                                         150 California Street, 15th Floor
                                                                                                              Signed: October 24, 2018
                                                                     3   San Francisco, CA 94111-4500
                                                                         Telephone: 415/263-7000
                                                                     4   Facsimile: 415/263-7010
                                                                                                              ___________________________________________
                                                                         E-mail: kbrown@pszjlaw.com           William J. Lafferty, III
                                                                     5            mmanning@pszjlaw.com        U.S. Bankruptcy Judge

                                                                     6   Tyler J. Bexley - Admitted Pro Hac Vice
                                                                         REESE MARKETOS LLP
                                                                     7   750 N. Saint Paul St., Suite 600
                                                                         Dallas, TX 75201
                                                                     8   Telephone: 214/382-9810
                                                                         E-mail: tyler.bexley@rm-firm.com
                                                                     9
                                                                         Attorneys for CoEfficient, LLC, and
                                                                    10   TelEfficient, LLC; aka TeleSwitch Finance, LLC
                                                                         Alleged Debtors
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                              UNITED STATES BANKRUPTCY COURT
                                        SAN FRANCISCO, CALIFORNIA




                                                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                            ATTORNEYS AT LAW




                                                                    13

                                                                    14                                         OAKLAND DIVISION

                                                                    15
                                                                         In re:                                                 Case No.: 4:18-bk-41932
                                                                    16                                                          Chapter 7
                                                                         COEFFICIENT, LLC,
                                                                    17

                                                                    18                                   Alleged Debtor.

                                                                    19                                                          Case No. 4:18-bk-41933
                                                                         In re:                                                 Chapter 7
                                                                    20
                                                                                                                               ORDER GRANTING ALLEGED
                                                                         TELEFFICIENT, LLC; aka TELESWITCH                     DEBTORS’ ADMINISTRATIVE MOTION
                                                                    21
                                                                         FINANCE, LLC                                          TO REFILE REDACTED DOCUMENTS
                                                                    22                                                         AND FILE UNREDACTED DOCUMENTS
                                                                                                       Alleged Debtor.         UNDER SEAL
                                                                    23
                                                                                                                               [NO HEARING DATE SET]
                                                                    24

                                                                    25

                                                                    26            Upon due consideration of the Alleged Debtors’ Administration Motion To Refile Redacted

                                                                    27   Documents and Unredacted Documents Under Seal [Dkt. No. 28] (the “Motion”) filed on October

                                                                    28


                                                                     Case: 18-4193214885/001
                                                                                        Doc# 29       Filed: 10/24/18       1
                                                                                                                           Entered: 10/24/18 09:43:56     Page
                                                                                                                                                ORDER GRANTING    1 MOTION
                                                                                                                                                               ADMIN of 3 TO SEAL
                                                                        DOCS_SF:98033.2
                                                                     1   22, 2018 by CoEfficient, LLC and TelEfficient, LLC (together, the “Alleged Debtors”),1 and the

                                                                     2   supporting declaration of Tyler Bexley filed pursuant to Section 107 of title 11 of the United States

                                                                     3   Code, Rule 9018 of the Federal Rules of Bankruptcy Procedure and Civil Local Rule 79-5

                                                                     4   (applicable to this proceeding pursuant to Bankruptcy Local Rule 1001-2(a)), and all documents and

                                                                     5   evidence submitted in support of the Motion, finding the notice of the Motion to have been

                                                                     6   appropriate, and good cause appearing therefor,

                                                                     7              IT IS HEREBY ORDERED THAT:

                                                                     8              1.       The Motion is GRANTED.

                                                                     9              2.       The Clerk of the Court may restrict access to the original and unredacted Documents

                                                                    10   filed under seal.

                                                                    11              3.       The Alleged Debtors are authorized to file the redacted Documents and shall do so
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   within 10 days of entry of this Order.
                                        SAN FRANCISCO, CALIFORNIA
                                            ATTORNEYS AT LAW




                                                                    13              4.       The redacted Documents shall be identical in all respects to the filing that they

                                                                    14   replace, except for the portions that are redacted.

                                                                    15              5.       Nothing in the order shall affect the rights of the United States Trustee to access the

                                                                    16   original and unredacted Documents in person at, or by a writing addressed to, the office of the Clerk

                                                                    17   of the Court.

                                                                    18

                                                                    19                                                    * * * END OF ORDER * *

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28
                                                                         1
                                                                             Terms not defined herein shall have the meaning ascribed to them in the Motion.


                                                                     Case: 18-4193214885/001
                                                                                        Doc# 29              Filed: 10/24/18        2
                                                                                                                                   Entered: 10/24/18 09:43:56     Page
                                                                                                                                                        ORDER GRANTING    2 MOTION
                                                                                                                                                                       ADMIN of 3 TO SEAL
                                                                        DOCS_SF:98033.2
                                                                     1                                   COURT SERVICE LIST

                                                                     2

                                                                     3

                                                                     4

                                                                     5

                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA
                                            ATTORNEYS AT LAW




                                                                    13

                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                     Case: 18-4193214885/001
                                                                                        Doc# 29   Filed: 10/24/18    3
                                                                                                                    Entered: 10/24/18 09:43:56     Page
                                                                                                                                         ORDER GRANTING    3 MOTION
                                                                                                                                                        ADMIN of 3 TO SEAL
                                                                        DOCS_SF:98033.2
